Title: To Thomas Jefferson from George Jefferson, 13 February 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 13th. Febr. 1802
          
          Having received a letter from Mr. Barnes last night in which he desires us to remit him the 198.$: mentioned in your last, we conclude that you find you will not have occasion for it here, and therefore forward it to him agreeably to his direction.
          I am Dear Sir, Your Very humble servt.
          
            Geo. Jefferson
          
        